Citation Nr: 0323721	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-06 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
vascular disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for temporal-
mandibular osteoarthritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for residuals of 
burns, scars of the right and left arm, and right hand, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied increased evaluations for 
hypertensive vascular disease, temporal-mandibular 
osteoarthritis, and residuals of burns, scars of the left and 
right arm and right hand.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record revealed that the claims file was in 
the RO's possession since the enactment of the VCAA and 
remained there until the case was certified to the Board in 
April 2002.  During this time, the RO had the opportunity to 
familiarize itself with the new law and the duties it 
imposed.  A June 2001 statement of the case omitted the new 
regulations and there is no correspondence of record that 
either notifies the veteran of the new law or satisfies its 
requirements. 

Due to the significant changes that occurred as a result of 
the VCAA, it is incumbent upon the RO to notify the veteran 
of the law and comply with its provisions accordingly.  In 
view of the foregoing, the RO will be given another 
opportunity to comply, as adjudication of the claim without 
prior notification of the law would be potentially 
prejudicial to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 394 (1993).

Action taken by to RO to comply with the VCAA should include 
scheduling the veteran for a VA examination.  Current 
findings are necessary, as he has not undergone a VA 
examination for the disabilities at issue in more than three 
years.  In addition, ongoing treatment records for his 
disabilities should be obtained.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
hypertensive vascular disease, temporal-
mandibular osteoarthritis, or burn scars 
on the arms and right hand since June 
2000.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.  The veteran and 
representative should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied. 

3.  The RO should arrange for the veteran 
to undergo VA dental and orthopedic 
examinations to determine the nature and 
extend of disability from hypertensive 
vascular disease, temporal-mandibular 
osteoarthritis, and burn scars on the 
arms and right hand.  Any tests or 
studies deemed necessary to make these 
determinations should be undertaken or 
ordered by the physicians.  Send the 
claims folder to the examiner for review.  
There should be a notation in the report 
to indicate that the records were 
reviewed.  The cardiovascular examiner 
must obtain two or more blood pressure 
readings on at least three different 
days.  The examiner should note whether 
or not the condition is under control and 
whether or not medication is required.  
The physician should also examine the 
burn scars on the veteran's left arm, 
right arm, and right hand.  The size of 
the scars and any limitation of motion of 
the affected parts due to the scars 
should be reported.  Identify any 
objective evidence of pain, painful 
motion, or functional loss of the arms or 
right hand due to pain as a result of the 
veteran's burn scars.  The extent of any 
weakened movement, excess fatigability or 
incoordination should be specifically 
assessed.  The physician should also 
express an opinion, if feasible, as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  With regard to the dental 
examination, x-rays should be taken and 
any limitation of inter-incisal range of 
motion should be reported in millimeters. 

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.   

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



